TEEEA~~~RNEYGENERAL
                                OF TEXAS
                               AUBTIN   H. TEXAS
 GERAID C. MANN
 -N
ATl’ORNpN    GENE-X.




        Honorable George Ii.Sheppard
        Comptroller-~ofPublic Accounts
        Austin, Texas
        Dear Sir:                Opinion No. O-2045
                                 Re: Is the Comptroller authorized to
                                      issue Warrant against the'
                                      $25,000.00 ContlngenVExpense Ap-
                                      proprlation'to the Board of Educa-
                                      tion for the payment of fire'ln-
                                      surance premium insuring textbooks
                                      In storage belonging to the State
                                      of Texas?
                 We beg to acknowledge receipt of your letter of March
        5, 1940,  as follows:
                "Is this department authorized to issue
            warrant against the $25,OOO.OO Contingent
            Expense Appropriation to the Board of Educa-
            tlon for the payment of fire insurance premium
            insuring textbooks in storage belonging to the
            State of Texas?
                "For explanation I am attaching clatm of
            A. N. McCalluin,Jr. & Co., General Insurance
            and Loans, against the State Department of Ed-
            ucation in the amount of $92.25, covering the
            premium for fire insurance policy issued as pro-
            tection against loss by fire of such books."
                In opinion No. Q-201, addressed to Dr. George W.'Cox,
        State Health Officer, this department advised that the directors
        of Public Health distr%cts were not authorized to insure State
        property in their respective offices against fire and pay the
        premiums therefor aut of their local contingent funds. The con-
        trolling reason given for that opinion was a resolution by the
        Senate declaring the policy of the State to be that it Would
        carry its own insurance.
                Opinion No. O-842, addressed to Honorable   Charles E.
        Baughinan,Chief Clerk, Department of Agriculture,   involving
        insurance on jacks and stallions belonging to the   department,
        followed opinion No. O-201, and further noted the   absence of
Honorable Lee Brady, page 2         O-2045


any specific appropriation for the purpose of paying premiums
upon insurance.
        In oplnnionNo. O-1100, and a supplement thereto,
addressed to Honorable 0. J. S. Elllngson, General Manager,
Texas Prison System, we-advised that in the absence of statu-
tory authority so to do, it would be improper to pay premiums
upon Insurance policies. In opinion No. o-1762,  addressed to
ytirself, we followed these opinions, and specifically dls-
approved for payment claims for Insurance premiums upon cer-
tain ferry boats owned by the State Highway department.
        The $25,OOO.OO item of appropriation referred to by
you is for maintenance and miscellaneous, and Itemized: "Office
and depository supplies, postage, express, drayage, telephone,
telegraph, printing, stationery, rent, contingent expense, ln-
eluding freight on used ~textbooks." It is not that specific
appropriation for insurance as will suffice for the payment of
the items presented to you.
        We are returning herewith the statements, in accordance
with your request.
        Trusting that thi,swill have satlsfactorlly answered
your question, we are
                            Very truly yours
                      ATTORNEYGENERALOF       TEXAS
                            By s/Ocie Speer
                                 Ocie Speer
                                 Assistant
OS-MR-WC
Enclosure
APPROVED MAR 20, 1940
s/Gerald C. Mann
ATTORNEYGENERALOF   TEXAS
Approved Opinion Committee By s/BWB Chairman